Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	In Applicant’s response filed 2/26/2021, no claim amendments have been filed.
 	Claims 1-6, 8-16, 18-31 are pending.
	
TrackOne Status
Applicants request for TrackOne status filed 3/22/2019 was granted.  
Applicants’ response to the Non-final office action (after filing an RCE) did not require an extension of time.

Priority
This application filed 3/22/2019 is a continuation of 15/788549 filed 10/19/2017, which is a continuation of 14/188455 filed (now US Patent 9845497) which a continuation of 13/508318 filed (now US Patent 8703652) which was a National stage filing of PCT/US2010/055604 filed 11/5/2010 which claims benefit to US provisional application 61/280674 filed 11/6/2009; and through parent application 15/788549 is related to 16/361741 filed 3/22/2019.
Applicants provided no comment on the priority information.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/26/2021 and 5/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-6, 8-16, 18-31 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-22 of copending Application No. 16/596509 is withdrawn. 
The terminal disclaimer filed 2/26/2021 has been received and APPROVED, and addresses the basis of the rejection.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-6, 8-16, 18-31 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang et al. (Clin Chem. 1999;45:1741–1746), Lui et al. (2003-filed in 6/24/2020 IDS), Zhong et al. (Ann N Y Acad Sci. 2001;945:250–257), Gadi et al. (Clin Chem. 2006;52:379–382) and Lo et al. (Nature Reviews Genetics Vol 8 Jan 2007) is withdrawn.
In view of Applicants arguments and the evidence provided in the declaration of Dr. Woodward (provided in application 16/669347), it is agreed that the art does not support the use of high-throughput sequencing and the use of SNPs as provided for use in fetal analysis for the monitoring of organ transplant status in a patient.


Conclusion
Claims 1-6, 8-16, 18-31 are allowed.
For purposes of 101 it is noted that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have an additional element for possible treatment step based on the detected level. Upon review, while the treatment step is broad, recitation of providing ‘an immunosuppressive drug” is consistent with the observation on which the invention rests, and the breadth of the judicial exception, and found to be a practical application of the judicial exception.  Accordingly, the claims are found to be patent eligible under the second prong.
As noted in prosecution, the art of record provides for the presence of cfDNA in urine and in blood was well known, and more specifically for the claims the ability to distinguish sequences of cfDNA in a transplant patient and the recognition that the cfDNA represented both the patient and the donor organ was in the prior art.  For example Zhang et al. provide evidence for the presence of donor and recipient derived DNA in cell-free urine samples of solid organ transplants such as renal transplantation recipients: and demonstrate the presence of urinary DNA chimerism, that is the presence of both donor and patient cfDNA. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631